DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 21-37 and 40) in the reply filed on 02/08/2021 is acknowledged.
Claims 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2018 and 09/27/2018 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21, 23-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwig et al. (US Patent Publication No. 2015/0239790 A1) as evidenced by Anthony et al. (Handbook of Minerology, 2012).

    PNG
    media_image1.png
    463
    394
    media_image1.png
    Greyscale

In regard to claim 21, Iwig et al. disclose a composite for a fertilizer [Fig. 4], comprising: a first particle comprising one or more macronutrients (e.g. nitrogen containing compound), and at least one second particle (e.g. release agent in powder form) [Paragraph 0130] comprising a layered double hydroxide [Paragraph 0086] comprising at least one micronutrient [Paragraph 0036-0037],
wherein the at least one second particle is present on the surface of the first particle [Paragraph 0134].

In regard to claim 23, Iwig et al. disclose a LDH comprising one or more micronutrients selected from the group consisting of copper (Cu), iron (Fe(II)), manganese (Mn), zinc (Zn), cobalt (Co), and combinations thereof [Paragraph 0036-0037].

    PNG
    media_image2.png
    133
    417
    media_image2.png
    Greyscale


In regard to claims 24-25, Iwig et al. disclose an LDH in the form of a hydrotalcite, an example of hydrotalcites includes desaurelsite [Paragraph 0049-0052]. Desaurelsite comprises between 23.04 and 

In regard to claims 26-27, Iwig et al. disclose an LDH in the form of a hydrotalcite, an example of hydrotalcites includes desaurelsite [Paragraph 0049-0052]. Desaurelsite is an LDH of the formula MgMnIIICO3 comprising divalent manganese anions [Anthony].

In regard to claim 28, Iwig et al. disclose the LDH (e.g. release agent) modified by sugar polymer (e.g. organic polymer) [Paragraph 0118].

In regard to claims 29-30, Iwig et al. disclose a composition wherein the second particle encases the surface of the first particle [Paragraph 0110] (e.g. a coating surrounding on all sides with a coverage degree above 50%) [Paragraph 0022].

In regard to claims 31-32, Iwig et al. teach a composition wherein the second particle (e.g. release agent) is not greater than 30 wt. % of the fertilizer composition [Paragraph 0086]. And wherein Iwig et al. disclose an LDH in the form of a hydrotalcite, such desaurelsite [Paragraph 0049-0052], desaurelsite comprises between 23.04 and 23.92% micronutrients (e.g. iron or manganese) [Anthony, “Chemistry”]. In these values, the composition is considered to comprise below 8 wt%.

In regard to claims 33-34, Iwig et al. disclose the first particle in the form of a granule between 4 and 20 mesh (e.g. between 0.85 mm – 0.475 cm) [Paragraph 0014].

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Iwig et al. (US Patent Publication No. 2015/0239790 A1).

In regard to claims 22 and 40, Iwig et al. disclose a second particle (e.g. release agent) in powder form [Paragraph 0013]. The release agent coating has an average thickness of not greater than 25 microns [Paragraph 0084] and in one example, the second particle is sieved to less than 200 mesh (e.g. less than 75 µm [Paragraph 0171]. These values encompasses the claimed ranges. Iwig describes that the smaller particle size appears to have an effect on the release rate, where smaller particles result in a .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Iwig et al. (US Patent Publication No. 2015/0239790 A1) as applied to claim 36 above, and further in view of Weston et al. (US Patent No. 5,352,265).

In regard to claim 37, Iwig does not disclose a first particle comprising a nitrification inhibitor.

Weston et al. disclose an improved urea-based granular fertilizer comprising a nitrification inhibitor [Column 5, lines 45-48]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nitrification inhibitor within the urea-based first particle of the Iwig reference because this stabilizes the ammonium against oxidation to the nitrate form [Column 5, lines 48-50]. One of ordinary skill in the art would have been motivated to do so in order to provide nitrogen to plants over an extended period of time [Column 4, lines 6-10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 16, 2021